DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III, i.e. claims 9 & 11-17, in the reply filed on August 2, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the forward/the reverse skin impedance measured" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 9-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (US 2004/0122336).
Jang et al. discloses;
1. A skin impedance measuring device, comprising [e.g., 0011]: an adjustable voltage output unit (e.g., via the disclosed offset voltage controller 534), configured to output step-function DC voltages with adjustable magnitudes, which are conducted to a local skin area through electrodes to form forward or reverse voltages; or configured to output AC voltages with adjustable magnitudes and frequencies, which are conducted to a local skin area through electrodes to form alternating voltages; an electrode system (e.g., element 520), having at least two electrodes placed at measurement points on the skin to conduct the voltages from the adjustable voltage output unit to related measurement points; a skin impedance measurement unit, configured to measure electrical signals from the measurement points, thereby obtaining the skin impedance; a microcontroller processor (e.g., via the disclosed operation controller 554); and a computing memory, which stores instructions executed by the microcontroller processor; when the instruction is executed by the microcontroller processor, the following steps are executed: calculating the difference between the forward skin impedance measured using a forward DC voltage and the reverse skin impedance measured using a reverse DC voltage; determining whether measurement results are abnormal by continuously measuring the forward skin impedances, reverse skin impedances, and their differences; correcting abnormal results by adjusting the magnitudes and the time durations of the DC voltages, and/or applying additional AC voltages of adjustable frequencies and magnitudes of AC v3oltages; remeasuring the skin impedances to check if the difference between forward and reverse skin impedance is reduced to a preset threshold to ensure the accuracy of the measurement data; and a display unit (e.g., element 556) for displaying measurement results {e.g., [0024]-[0026], [0050], [0056]-[0061], [0065]-[0067] & (Figs 5A-5D)}.

9. The system of claim 1, wherein the adjustable voltage output unit comprises one or more of the following devices: waveform generator; digital signal generator with digital-to-analog converter (DAC); and a current-drive circuit, activated when the magnitude of the driving current is below a predetermined threshold (e.g., [0060]-[0062]).

10. The system of claim 1, wherein the skin impedance measurement unit, is configured to include an amplification and filter circuit (e.g., elements 535-536) and an A/D converter when measuring one channel of skin impedance; is configured to include voltage multiplexers, one or more A/D converters when measuring multiple channels of skin impedances, in addition to amplification and filter circuit {e.g., [0061] & (Fig 5C)}.

11. The system of claim 1, wherein the variables to control the adjustable voltage output unit include: the time duration of the forward and reverse voltages applied between the electrodes (e.g., via the disclosed outputted potential difference signal to the offset voltage controller 534, [0059]-[0061]).

12. The system of claim 1, wherein the variables to control the adjustable voltage output unit include: the magnitude of the forward and reverse voltages applied between the electrodes (e.g., [0059]-[0061]).

13. The system of claim 11, wherein changing the time duration of the forward voltage and the reverse voltage applied between the electrodes includes one or more of the following measures: increase the time duration of the applied forward voltage; decrease the time duration of the applied forward voltage; increase the time duration of the applied reverse voltage; decrease the time duration of the applied reverse voltage (e.g., [0059]-[0061] & [0067]).

14. The system of claim 12, wherein changing the magnitude of the forward voltage and the reverse voltage applied between the electrodes includes one or more of the following measures: increase the magnitude of the applied forward voltage; decrease the magnitude of the applied forward voltage; increase the magnitude of the applied reverse voltage; decrease the magnitude of the applied reverse voltage (e.g., [0059]-[0061] & [0067]).

15. The system of claim 1, wherein the controlling signal to control the adjustable voltage output unit comprises: forward and/or reverse DC voltages with different magnitude and time duration, to reduce the polarization phenomenon during the impedance measurement through electrodes; or
AC voltages with different magnitude, frequency and duration to reduce the polarization phenomenon of the system before or after forward and/or reverse DC voltages (e.g., [0059]-[0061] & [0067]).

16. The system of claims 1, wherein the AC voltage is a square wave, a triangular wave, a sine wave, or other waveforms whose frequency and magnitude is adjustable.

17. The system of claim 1, when the measurement result is abnormal, further comprising a signal generating system to control the adjustable voltage output unit to output AC voltages with adjustable frequencies, magnitudes, and duration; the AC voltages are then applied to the skin through the electrodes to minimize the abnormal measurement results; if the measured difference between forward and reverse skin impedance values cannot be reduced to a preset threshold, the system will record both values for later analysis to assist future diagnosis and treatment; electrical stimulations of different waveforms further treat the patient with pathological changes (e.g., [0004], [0015], [0046] & [0050]-[0054]).

18. A method for measuring skin impedance, comprising: applying step-function DC voltages of various magnitudes to the stimulating electrode, to form forward and reverse DC voltages between stimulating and reference electrodes and conducting the voltage to the skin through electrodes; measuring the forward skin impedance and reverse skin impedance with forward and reverse DC voltages; determining whether the measured results are abnormal based on the differences between the forward and reverse skin impedances; correcting abnormal results by adjusting the magnitudes and time duration of the step-function DC voltages, and/or generating additional AC voltages of adjustable magnitude and frequency based on the difference of the forward and reverse skin impedances, applying these voltages to the skin through electrodes; remeasuring the skin impedance to check if the forward and reverse skin impedance difference is reduced to a preset small range; if the difference between the forward and reverse skin impedance cannot be reduced below a threshold, recording the forward and reverse skin impedances, calculating arithmetic and geometric averages to estimate the true skin impedance and provide as clinical evidence for future diagnosis and therapy {e.g., [0024]-[0026], [0050], [0056]-[0061], [0065]-[0067] & (Figs 5A-5D)}.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792